Case 1:17-cv-01415-CMA-SKC Document 122 Filed 11/21/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   TODD GORDON, MARC and KRISTEN
   MERCER, h/w, MICHELLE FOWLER,
   GREG LAWSON, and JUDY CONARD,
   individually and on behalf of all others
   similarly situated,

           Plaintiffs,

      v.

   CHIPOTLE MEXICAN GRILL, INC.,                 Civil Action No. 1:17-cv-01415-CMA-SKC

           Defendant.

                 PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL
                            OF CLASS ACTION SETTLEMENT


           Pursuant to Federal Rule of Civil Procedure 23(e), Plaintiffs Todd Gordon, Marc

   Mercer, Kristen Mercer, Michelle Fowler, Judy Conard, and Greg Lawson (“Plaintiffs”)

   move for entry of the Proposed Final Approval Order submitted herewith, which: (1) grants

   Final Approval of the Class Action Settlement involving Plaintiffs and Defendant Chipotle

   Mexican Grill, Inc. (“Chipotle” or “Defendant”), as fair, reasonable and adequate, and (2)

   awards attorneys’ fees and costs to Class Counsel, and service awards to Plaintiffs, as

   explained therein.

           1.      The terms of the Settlement were set forth in the Settlement Agreement

   dated June 10, 2019 (ECF No. 102-1).

           2.      The relief sought in this Motion is supported by Plaintiffs’ Memorandum of

   Law in Support of their Motion for Preliminary Approval of the Class Action Settlement

   and Direction of Notice (ECF No. 103); Plaintiffs’ Memorandum of Law in Support of their

   Motion for Attorneys’ Fees, Litigation Expenses, and Service Awards (ECF No. 113) and
Case 1:17-cv-01415-CMA-SKC Document 122 Filed 11/21/19 USDC Colorado Page 2 of 4




   the Declarations of Benjamin F. Johns, Tina Wolfson, Jean Martin, and Bennett G. Picker

   filed therewith (ECF Nos. 114-117); and Plaintiffs’ Memorandum of Law in Support of their

   Unopposed Motion for Final Approval of Class Action Settlement and the Declaration of

   Tina Chiango Regarding Notice to the Class, filed contemporaneously herewith.

          3.     Defendant Chipotle Mexican Grill, Inc. does not oppose the relief requested

   in this Motion.

          4.     A proposed order granting the relief requested in this Motion is submitted

   herewith.



   Dated: November 21, 2019                        Respectfully submitted,

                                            By:    /s/ Benjamin F. Johns
                                                   Benjamin F. Johns
                                                   Andrew W. Ferich
                                                   CHIMICLES SCHWARTZ KRINER
                                                    & DONALDSON-SMITH LLP
                                                   361 W. Lancaster Avenue
                                                   Haverford, Pennsylvania 19041
                                                   Tel: (610) 642-8500
                                                   bfj@chimicles.com
                                                   awf@chimicles.com

                                                   Tina Wolfson
                                                   Theodore Maya
                                                   AHDOOT & WOLFSON, PC
                                                   10728 Lindbrook Drive
                                                   Los Angeles, California 90024
                                                   Tel: (310) 474-9111
                                                   Fax: (310) 474-8585
                                                   twolfson@ahdootwolfson.com
                                                   tmaya@ahdootwolfson.com

                                                   Jean Sutton Martin
                                                   MORGAN & MORGAN
                                                   201 N. Franklin St., 7th Floor
                                                   Tampa, FL 33602
                                                   Tel: (813) 559-4908
                                                   jeanmartin@forthepeople.com


                                               2
Case 1:17-cv-01415-CMA-SKC Document 122 Filed 11/21/19 USDC Colorado Page 3 of 4




                                           Co-Lead Counsel for Plaintiffs
                                            and the Class




                                       3
Case 1:17-cv-01415-CMA-SKC Document 122 Filed 11/21/19 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on November 21, 2019, I electronically filed a true and correct

   copy of the foregoing filing with the Clerk of the United States District Court for the District of

   Colorado using its CM/ECF system and thereby served the same via the CM/ECF system on

   all counsel of record.



                                                         /s/ Benjamin F. Johns
                                                         Benjamin F. Johns
